DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-9 and 11-16 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/04/2022 and 04/11/2022, with respect to the rejection(s) of claims 1-9 and 11-16 has been fully considered and the results as followings:
On pages 8-10 of Applicant’s remarks submitted 02/24/2022, Applicant argues that the combination of Otomo, Tobori, Nagarajan, Lu, and Guzik does not teach  the limitations of “a processor programmed to: determine whether the switching operation is equal or greater than a second reference duration, in response to the switching operation being less than the second reference duration, switch a to-be-output state among the plurality of types of states, in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply, output a first indication including the unique pattern or sequence that identifying a type of the to-be-output state, output state information indicating the to-be-output state, and output the period of time via the network interface together with the output of the first indication and the output of the state information” because the claimed invention includes the repeating pattern or sequence seen in the first indication column of Fig. 3 (.e., see the unique “REPEAT UNIT” associated with each state) and the repeating pattern with respect to the first indication is an aspect of the invention and is the reason the claimed apparatus is able to convey information on the condition of the apparatus to the user in a simple way without requiring a terminal to be connected to the apparatus. 
Examiner respectfully disagrees with Applicant because i) Applicant argues for the limitations that are not claimed and ii) the output state corresponding to the selection mode to display the item number of the control function of Otomo reads on the limitations of the unique pattern or sequence for identifying the output state of the claimed invention.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre- AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 15-16 recites “a period of time in which a double click operation is performed by the user, a processor programmed to: output the period of time via the network interface together with the output of the first indication and the output of the state information;…” According to the original filed specification paragraphs ([0010], [0080], [0094], [0095]-[0097], and FIG. 1), the switching unit 615 determines when the double click operation is conducted, the storage unit 613 may initialize internal setting data, the storage unit 613 may store the current time, the network interface 614 may transmit the current time to the infrastructure system 3. Thus, the teachings of “the period of time, in which the double click is performed by the user, being monitored and transmitted by the switching unit to the infrastructure system” fails to comply with the written description requirement. For the purpose of examination, Examiner interprets the period of time in which a double click operation is performed by the user as a current time when the user performs the double click operation.
Claims 2-9 and 11-14 are rejected because of their dependency on previously rejected claims 1 and 15-16, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al. (Otomo – JP H096413 A) in view of Tobori et al. (Tobori – US 2016/0011578 A1), Nagarajan et al. (Nagarajan – US 2016/0259501 A1), Lu (Lu – US 2018/0283873 A1) and Guzik et al. (Guzik – US 2018/0131898 A1).The rejections in this instant application are based on the English translation of JP H096413 publication by computer.

As to claim 1, Otomo discloses an apparatus for use with a user, the apparatus comprising:
a memory configured to:
store pieces of state information that are each associated with a plurality of states of the apparatus (Otomo: [0016] and FIG. 2: The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18), 
store a unique pattern or sequence that is associated with each state (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), and
a single switch configured to detect a switching operation by the user (Otomo: [0012]-0013], [0018]-[0019], and FIG. 3-4: while the control device is operating normally, the switch key A is continuously pressed for more than a predetermined time, and the control means 13 switches to the selection mode to display the item number of the control function on the display means. When the control function corresponding to this item number is executed, the switch key A and the switch key B are simultaneously pressed to switch to the determination mode by the control means 13, and the switch key A and the switch key B are further switched);
a processor (Otomo: FIG. 1 the control means 13) programmed to:
in response to the switching operation being less than the second reference duration, switch a to be-output state among the plurality of types of states (Otomo: [0007], [0013], [0019], and FIG. 1-4: On the other hand, in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above),
output a first indication including the unique pattern or sequence that identifying a type of the to-be-output state, output state information indicating the to-be-output state (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), and 
a generation source (Otomo: FIG. 1 the display unit 10) configured to:
exhibit the first indication including the unique pattern or sequence that identifies the type of the to-be-output state to the user (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18); and
exhibit the state information inciting the to-be-output state to the user (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of).

Otomo does not explicitly disclose the limitations of
a period of time in which a double click operation is performed by the user;
a network interface connected to a network;
a processor programmed to:
determine whether the switching operation is equal or greater than a second reference duration,
in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply,
output the period of time via the network interface together with the output of the first indication and the output of the state information.

However, it has been known in the art of electrical communication system to implement a network interface connected to a network and output via the network interface together with the output of the first indication and the output of the state information, as suggested by Tobori, which discloses a network interface connected to a network (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: An outline of an operation and processing performed by an engineering tool 41 according to the second embodiment is described here. Having recognized an occurrence of a certain error, a user connects the personal computer 12, which is the hardware in which the engineering tool 41 is installed, to the PLC 11 constituting the PLC system 40 (a first user operation). The PLC 11 to which the personal computer 12 is connected can be a PLC 11 on any of the networks 42), and output via the network interface together with the output of (Tobori: [0002], [0022]-[0027], [0054]-[0061], and FIG. 4 the network 42: The function screen is a screen corresponding to the function selected on the function selection screen 21. For example, when a diagnosis function is selected on the function selection screen 21, the engineering tool displays a diagnosis function screen 22 as the function screen. The user checks the error content, handling method, additional information, and the like on the diagnosis function screen 22 and appropriately corrects an erroneous part on an error-part correction screen. For example, when there is an error in a certain parameter, the engineering tool displays a parameter setting screen 23 as the erroneous part correction screen) the first indication and the output of the state information (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of).
Therefore, in view of teachings by Otomo and Tobori, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo to include a network interface connected to a network and output via the network interface together with the output of the first indication and the output of the state information, as suggested by Tobori. The motivation for this is to monitor operating statuses of a network.

The combination of Otomo and Tobori does not explicitly disclose the network interface transmits information together with a time when the switching operation is input by the user.
However, it has been known in the art of monitoring computer usage information to implement the network interface transmits information together with a time when the switching operation is input by the user, as suggested by Nagarajan, which discloses the network interface transmits information together with a time when the switching operation is input by the user (Nagarajan: Abstract, [0016], [0028]-[0042], and FIG. 1: the user inputs 108 may include timestamps or other unique identifiers, and the application states 116 may include timestamps or other unique identifiers. The user input history module 114 may correlate the identifiers in the user inputs 108 with the identifiers in the application state data 116 to identify particular user inputs which correspond to particular application states 116. For example, the user input history module 114 may conclude that a particular user input corresponds to a particular application state if the timestamps associated with the particular user input and the particular application state differ from each other by no more than some predetermined maximum threshold amount (e.g., 1 millisecond, 1 second, or 10 seconds)).
Therefore, in view of teachings by Otomo, Tobori and Nagarajan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo and Tobori to include the network interface transmits information together with a time when the switching operation is input by the user, as suggested by Nagarajan. The motivation for this is to implement a known alternative method for monitoring activities of a user.

The combination of Otomo, Tobori and Nagarajan does not explicitly disclose a processor programmed to: determine whether the switching operation is equal or greater than a second reference duration, in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply.

However, it has been known in the art of electronic device control to implement a processor programmed to: determine whether the switching operation is equal or greater than a second reference duration, in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply,, as suggested by Lu, which discloses a processor programmed to: determine whether the switching operation (Lu: Abstract and FIG. 2 the push button 206) is equal or greater than a second reference duration, in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply (Lu: Abstract, [0188]-[0189], [0216] and FIG. 2 the push button 206: the device 100 includes the touchscreen 112, the menu button 204, a push button 206 configured to power on or power off the device and lock the device, (one or more) volume adjustment buttons 208, a subscriber identity module (SIM) card slot 210, a headset jack 212, and an interconnection/charge external port 124. The push button 206 may be configured to : power on or power off the device by pressing the button and holding the button in a pressed-down state for a predefined time interval; lock the device by pressing the button and releasing the button before the predefined time interval elapses; and/or unlock the device or initiate an unlock procedure).
Therefore, in view of teachings by Otomo, Tobori, Nagarajan and Lu, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo, Tobori, and Nagarajan to include a processor programmed to: determine whether the switching operation is equal or greater than a second reference duration, in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply, as suggested by Lu. The motivation for this is to implement a known alternative method for activating power supply of an electronic device.

Finally, the combination of Otomo, Tobori, Nagarajan and Lu does not explicitly disclose a period of time in which a double click operation is performed by the user.

However, it has been known in the art of electronic device to implement a period of time in which a double click operation is performed by the user, as suggested by Guzik, which discloses a period of time in which a double click operation is performed by the user (Guzik: [0040]: The metadata module 222 may tag the real-time data that is captured by the real-time data capture module 218, with metadata. In some examples, the metadata may relate to the real-time data or the portable recording device 202 itself. For example, the metadata that relates to the real-time data may include a time stamp and/or a date stamp associated with each instances of real-time data, or a GPS location of the portable recording device 202 at a point in time that the real-time data is captured , [0070], [0072]-[0073], and FIG. 5: the portable recording device 502 may be configured such that a double-click of the activation button 520 may initiate the capture of the real-time data, whereas, a long, double-click of the activation button 520 may aggregate a milestone indicator within the stream of real-time data. In yet another example, a short, double-click of the activation button 520 may indicate confirmation of a selection made by a user (i.e., category or sub-category selection, initiating or terminating the capture of real-time data). Any input form of user actuation (i.e., double-click or single-click, and/or a short-click or long-click) may be assigned to any user-initiated action performed by the portable recording device 502).
Therefore, in view of teachings by Otomo, Tobori, Nagarajan, Lu, and Guzik, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo, Tobori, Nagarajan, and Lu to include a period of time in which a double click operation is performed by the user, as suggested by Guzik. The motivation for this is to implement a known alternative method for activating different control functions of an electronic device.

As to claim 2, Otomo, Tobori, Nagarajan, Lu, and Guzik discloses the limitations of claim 1 further comprising the apparatus according to claim 1, wherein the processor includes:
at least one first generation source that generates light, sound or vibration (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1-2: the lamps C-D and the buzzer E: The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of. Further, the operation device is provided with a buzzer E, and when an operation failure occurs in the operation device or the control device, the buzzer E emits an alarm sound. When an alarm sound is emitted from the buzzer E, an error code is displayed on the display means); and
a first control unit (Otomo: FIG. 2 the control means 13) that operates the first generation source in a pattern corresponding to the first indication (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of).

As to claim 4, Otomo, Tobori, Nagarajan, Lu, and Guzik discloses the limitations of claim 2 further comprising the apparatus according to claim 2, wherein the processor includes:
at least one second generation source that generates light, sound or vibration (Otomo: [0007]-[0010], [0015]-[0016], [0021] and FIG. 1-2 the display unit 10 comprising  the liquid crystal segments 11-12: This operation device is provided with a display unit 10 formed by combining seven liquid crystal segments 11 adjacent to each other for two digits. By selectively lighting the segments 11 of these display units 10, " Display means for displaying numbers from 0" to "9" and alphabetic characters from "A" to "F" is configured. Therefore, this display means can display two hexadecimal digits, and can display up to 64 types of code information); and
a second control unit that operates the second generation source in a pattern corresponding to a second indication according to the state information on the to-be- output state (Otomo: [0007]-[0010], [0015]-[0016], [0021] and FIG. 1-2 the display unit 10 comprising the liquid crystal segments 11-12: This operation device is provided with a display unit 10 formed by combining seven liquid crystal segments 11 adjacent to each other for two digits. By selectively lighting the segments 11 of these display units 10, " Display means for displaying numbers from 0" to "9" and alphabetic characters from "A" to "F" is configured. Therefore, this display means can display two hexadecimal digits, and can display up to 64 types of code information).

As to claim 5, Otomo, Tobori, Nagarajan, Lu, and Guzik discloses the limitations of claim 4 further comprising the apparatus according to claim 4, wherein
the at least one second generation source is seven light sources for displaying a number in a seven-segment display (Otomo: [0007]-[0010], [0015]-[0016], [0021] and FIG. 1-2 the display unit 10 comprising the liquid crystal segments 11-12: This operation device is provided with a display unit 10 formed by combining seven liquid crystal segments 11 adjacent to each other for two digits. By selectively lighting the segments 11 of these display units 10, " Display means for displaying numbers from 0" to "9" and alphabetic characters from "A" to "F" is configured. Therefore, this display means can display two hexadecimal digits, and can display up to 64 types of code information); and
the at least one first generation source is a light source for displaying a decimal point in the seven-segment display (Otomo: [0007]-[0010], [0015]-[0016], [0021] and FIG. 1-2 the display unit 10 comprising the liquid crystal segments 11-12: the display unit 10 is also provided with a liquid crystal segment 12 for displaying a decimal point, and the decimal point can be displayed by turning on the segment 12).

As to claim 6, Otomo, Tobori, Nagarajan, Lu, and Guzik discloses the limitations of claim 4 further comprising the apparatus according to claim 4, wherein
the processor includes a single first generation source (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18);
the processor includes a single second generation source (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of);
the first control unit operates the first generation source in a time series pattern corresponding to the first indication (Otomo: [0016]-[0020] and FIG. 1-4:  in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above); and
the second control unit operates the second generation source in a time series pattern corresponding to the second indication (Otomo: [0016]-[0020] and FIG. 1-4:  in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above).

As to claim 7, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 6 further comprising the apparatus according to claim 6, wherein
the first generation source and the second generation source are a same generation source (Otomo: [0016]-[0020] and FIG. 1-4:  in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above); and
the first control unit and the second control unit operate the same generation source in different output periods from each other (Otomo: [0016]-[0020] and FIG. 1-4:  in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above).

As to claim 8, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 4 further comprising the apparatus according to claim 4, wherein
the processor includes a single first generation source (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18);
the processor includes a single second generation source (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of);
the first control unit operates the first generation source at a frequency corresponding to the first indication (Otomo: [0016]-[0020] and FIG. 1-4:  the control means 13 switches to the execution mode to execute the control function. Here, at the time of this mode switching, the control unit 13 causes the segment 11 to blink in a state where the determination mode item number is set, and the decimal point segment 12 to blink in a state where the control function is executed in the execution mode. The operation can be performed while accurately grasping the switching state of each mode); and
the second control unit operates the second generation source at a frequency corresponding to the second indication (Otomo: [0016]-[0020] and FIG. 1-4:  the control means 13 switches to the execution mode to execute the control function. Here, at the time of this mode switching, the control unit 13 causes the segment 11 to blink in a state where the determination mode item number is set, and the decimal point segment 12 to blink in a state where the control function is executed in the execution mode. The operation can be performed while accurately grasping the switching state of each mode).

As to claim 11, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 1 further comprising the apparatus according to claim 1, wherein the switch is a tension switch (Otomo: [0011]-[0013], [0018]-[0019], and FIG. 1-2 the switches A-B: when the switch key A is pressed for a predetermined time or less while the item number of a certain control function is displayed on the display means in the selection mode, it is displayed on the display means. The control function item numbers are changed in ascending order, and when the switch key B is pressed, the control function item numbers displayed on the display means are changed in descending order. For example, when a certain control function is displayed as the item number (N-1) on the display means, when the switch key A is pressed once, the item number (N) of the next control function is displayed on the display means, Further, when the switch key A is pressed once, the item number (N+1) of the next control function is displayed on the display means. When a certain control function is displayed as the item number (N+1) on the display means, pressing the switch key B once causes the item number (N) of the previous control function to be displayed on the display means, and further, When the switch key B is pressed once, the item number (N-1) of the previous control function is displayed on the display means. In addition, the descending order and the ascending order of the switch keys A and B may be set in reverse), an optical switch whose state is switched when receiving light, a magnetic switch whose state is switched when a magnetic body is in a proximity, a capacitance switch whose state is switched when coming into contact with a human body, a vibration switch whose state is switched by a vibration, or a sound switch whose state is switched by air vibration.

As to claim 12, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 1 further comprising the apparatus according to claim 1, wherein each of the plurality of types of states is at least one of a state of the apparatus or a state of equipment (Otomo: [0010]-[0011] the control device) connected to the apparatus (Otomo: [0007], [0010]-[0012], [0015]-[0016], [0018], [0021], and FIG. 1-4: the operation device is provided with a first switch key A and a second switch key B, and a control function to be set and executed by the control device is input by pressing these switch keys A and B. .. The setting and execution of the control function are performed by switching the modes, and in this embodiment, the selection mode for displaying the preset control item number on the display means and the item number displayed on the display means are set. The determination mode and the execution mode for causing the control device to execute the control function corresponding to the set item number are input to the control device by pressing the switch keys A and B).

As to claim 13, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 12 further comprising the apparatus according to claim 12, wherein the equipment is an application module (Tobori: Abstract, [0022]-[0027], and FIG. 1-4) including at least one of a sensor, an actuator, an input port, an output port, an input/output port, and a user interface (Tobori: Abstract, [0022]-[0027], and FIG. 1-4: The function screen is a screen corresponding to the function selected on the function selection screen 21. For example, when a diagnosis function is selected on the function selection screen 21, the engineering tool displays a diagnosis function screen 22 as the function screen. The user checks the error content, handling method, additional information, and the like on the diagnosis function screen 22 and appropriately corrects an erroneous part on an error-part correction screen. For example, when there is an error in a certain parameter, the engineering tool displays a parameter setting screen 23 as the erroneous part correction screen), and the apparatus (Tobori: Abstract and FIG. 1 the personal computer 12 comprising an engineering tool 1) is an interface module including: an interface module side communication connector detachably connected to an application module side communication connector of the application module (Tobori: [0022]-[0025] and FIG. 1-4: A personal computer 12 is hardware in which the engineering tool is installed. Having recognized the occurrence of the error, the user connects the personal computer 12 to the PLC 11 constituting a PLC system 10 (a first user operation). A transmission unit such as a USB is used to connect the personal computer 12 with the PLC 11. A connection line 13 is, for example, a USB cable); and a network interface connected to a network (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: An outline of an operation and processing performed by an engineering tool 41 according to the second embodiment is described here. Having recognized an occurrence of a certain error, a user connects the personal computer 12, which is the hardware in which the engineering tool 41 is installed, to the PLC 11 constituting the PLC system 40 (a first user operation). The PLC 11 to which the personal computer 12 is connected can be a PLC 11 on any of the networks 42).

As to claim 14, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the limitations of claim 13 further comprising the apparatus according to claim 13, wherein when the processor conducts an output (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), the network interface transmits contents of the output (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: The engineering tool 41 displays a network diagnosis screen on the display 15 on the basis of the information on the network configuration acquired from the PLC 11. If the user selects a function other than the network diagnosis, the engineering tool 41 performs processing identical to that of the engineering tool 1 according to the first embodiment).

As to claim 15, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose all the method steps limitations as claimed that mirrors the apparatus limitations in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for use with a user, the method comprising:
storing pieces of state information on a plurality of types of states (Otomo: [0016] and FIG. 2: The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18) and a unique pattern or sequence that is associated with each state (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), wherein a network interface is connected to a network (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: An outline of an operation and processing performed by an engineering tool 41 according to the second embodiment is described here. Having recognized an occurrence of a certain error, a user connects the personal computer 12, which is the hardware in which the engineering tool 41 is installed, to the PLC 11 constituting the PLC system 40 (a first user operation). The PLC 11 to which the personal computer 12 is connected can be a PLC 11 on any of the networks 42);
detecting with a single switch a switching operation by the user (Otomo: [0012]-0013], [0018]-[0019], and FIG. 3-4: while the control device is operating normally, the switch key A is continuously pressed for more than a predetermined time, and the control means 13 switches to the selection mode to display the item number of the control function on the display means. When the control function corresponding to this item number is executed, the switch key A and the switch key B are simultaneously pressed to switch to the determination mode by the control means 13, and the switch key A and the switch key B are further switched and Lu: Abstract and FIG. 2 the push button 206);
determining whether the switching operation is equal or greater than a second reference duration (Lu: Abstract, [0188]-[0189], [0216] and FIG. 2 the push button 206: the device 100 includes the touchscreen 112, the menu button 204, a push button 206 configured to power on or power off the device and lock the device, (one or more) volume adjustment buttons 208, a subscriber identity module (SIM) card slot 210, a headset jack 212, and an interconnection/charge external port 124. The push button 206 may be configured to : power on or power off the device by pressing the button and holding the button in a pressed-down state for a predefined time interval; lock the device by pressing the button and releasing the button before the predefined time interval elapses; and/or unlock the device or initiate an unlock procedure),
in response to the switching operation being less than the second reference duration, switching a to-be-output state among the plurality of types of states (Otomo: [0007], [0013], [0019], and FIG. 1-4: On the other hand, in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above),
in response to the switching operation being equal or greater than the second reference duration, switching on or off a power supply (Lu: Abstract, [0188]-[0189], [0216] and FIG. 2 the push button 206: the device 100 includes the touchscreen 112, the menu button 204, a push button 206 configured to power on or power off the device and lock the device, (one or more) volume adjustment buttons 208, a subscriber identity module (SIM) card slot 210, a headset jack 212, and an interconnection/charge external port 124. The push button 206 may be configured to : power on or power off the device by pressing the button and holding the button in a pressed-down state for a predefined time interval; lock the device by pressing the button and releasing the button before the predefined time interval elapses; and/or unlock the device or initiate an unlock procedure),
outputting a first indication including the unique pattern or sequence that identifying a type of the to-be-output state (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of),
outputting state information indicating the to-be-output state (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), and 
outputting the period of time (Nagarajan: Abstract, [0016], [0028]-[0042], and FIG. 1: the user inputs 108 may include timestamps or other unique identifiers, and the application states 116 may include timestamps or other unique identifiers. The user input history module 114 may correlate the identifiers in the user inputs 108 with the identifiers in the application state data 116 to identify particular user inputs which correspond to particular application states 116. For example, the user input history module 114 may conclude that a particular user input corresponds to a particular application state if the timestamps associated with the particular user input and the particular application state differ from each other by no more than some predetermined maximum threshold amount (e.g., 1 millisecond, 1 second, or 10 seconds) and Guzik: [0040]: The metadata module 222 may tag the real-time data that is captured by the real-time data capture module 218, with metadata. In some examples, the metadata may relate to the real-time data or the portable recording device 202 itself. For example, the metadata that relates to the real-time data may include a time stamp and/or a date stamp associated with each instances of real-time data, or a GPS location of the portable recording device 202 at a point in time that the real-time data is captured , [0070], [0072]-[0073], and FIG. 5: the portable recording device 502 may be configured such that a double-click of the activation button 520 may initiate the capture of the real-time data, whereas, a long, double-click of the activation button 520 may aggregate a milestone indicator within the stream of real-time data. In yet another example, a short, double-click of the activation button 520 may indicate confirmation of a selection made by a user (i.e., category or sub-category selection, initiating or terminating the capture of real-time data). Any input form of user actuation (i.e., double-click or single-click, and/or a short-click or long-click) may be assigned to any user-initiated action performed by the portable recording device 502) via the network interface (Tobori: [0002], [0022]-[0027], [0054]-[0061], and FIG. 4 the network 42: The function screen is a screen corresponding to the function selected on the function selection screen 21. For example, when a diagnosis function is selected on the function selection screen 21, the engineering tool displays a diagnosis function screen 22 as the function screen. The user checks the error content, handling method, additional information, and the like on the diagnosis function screen 22 and appropriately corrects an erroneous part on an error-part correction screen. For example, when there is an error in a certain parameter, the engineering tool displays a parameter setting screen 23 as the erroneous part correction screen) together with the output of the first indication and the output of the state information (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of); and 
exhibiting the first indication including the unique pattern or sequence that identifies the type of the to-be-output state to the user and the state information indicating the to-be-output state to the user (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18).

As to claim 16, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose all the recording medium storing limitations as claimed that mirrors the apparatus limitations in claim 1; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory recording medium storing a program that causes a computer to function as:
a memory configured to:
store pieces of state information that are each associated with a plurality of states of the apparatus(Otomo: [0016] and FIG. 2: The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18), 
store a unique pattern or sequence that is associated with each state (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), and
a period of time in which a double click operation is performed by the user (Guzik: [0040]: The metadata module 222 may tag the real-time data that is captured by the real-time data capture module 218, with metadata. In some examples, the metadata may relate to the real-time data or the portable recording device 202 itself. For example, the metadata that relates to the real-time data may include a time stamp and/or a date stamp associated with each instances of real-time data, or a GPS location of the portable recording device 202 at a point in time that the real-time data is captured , [0070], [0072]-[0073], and FIG. 5: the portable recording device 502 may be configured such that a double-click of the activation button 520 may initiate the capture of the real-time data, whereas, a long, double-click of the activation button 520 may aggregate a milestone indicator within the stream of real-time data. In yet another example, a short, double-click of the activation button 520 may indicate confirmation of a selection made by a user (i.e., category or sub-category selection, initiating or terminating the capture of real-time data). Any input form of user actuation (i.e., double-click or single-click, and/or a short-click or long-click) may be assigned to any user-initiated action performed by the portable recording device 502);
a network interface connected to a network (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: An outline of an operation and processing performed by an engineering tool 41 according to the second embodiment is described here. Having recognized an occurrence of a certain error, a user connects the personal computer 12, which is the hardware in which the engineering tool 41 is installed, to the PLC 11 constituting the PLC system 40 (a first user operation). The PLC 11 to which the personal computer 12 is connected can be a PLC 11 on any of the networks 42);
a single switch configured to detect a switching operation by the user (Otomo: [0012]-0013], [0018]-[0019], and FIG. 3-4: while the control device is operating normally, the switch key A is continuously pressed for more than a predetermined time, and the control means 13 switches to the selection mode to display the item number of the control function on the display means. When the control function corresponding to this item number is executed, the switch key A and the switch key B are simultaneously pressed to switch to the determination mode by the control means 13, and the switch key A and the switch key B are further switched and Lu: Abstract and FIG. 2 the push button 206);
a processor (Otomo: FIG. 1 the control means 13) programmed to:
determine whether the switching operation is equal or greater than a second reference duration (Otomo: [0007], [0013], [0019], and FIG. 1-4: On the other hand, in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above),
in response to the switching operation being less than the second reference duration, switch a to be-output state among the plurality of types of states (Otomo: [0007], [0013], [0019], and FIG. 1-4: On the other hand, in order to execute a control function other than the item number displayed on the display means, the switch key A is pressed for a predetermined time or less, or the switch key B is pressed and displayed by the control means 13. The item numbers displayed on the device are sequentially changed in ascending or descending order. Then, when the item number of the target control function is displayed, the switch key A and the switch key B are simultaneously pressed to execute the corresponding control function in the same manner as above),
in response to the switching operation being equal or greater than the second reference duration, switch on or off a power supply (Lu: Abstract, [0188]-[0189], [0216] and FIG. 2 the push button 206: the device 100 includes the touchscreen 112, the menu button 204, a push button 206 configured to power on or power off the device and lock the device, (one or more) volume adjustment buttons 208, a subscriber identity module (SIM) card slot 210, a headset jack 212, and an interconnection/charge external port 124. The push button 206 may be configured to : power on or power off the device by pressing the button and holding the button in a pressed-down state for a predefined time interval; lock the device by pressing the button and releasing the button before the predefined time interval elapses; and/or unlock the device or initiate an unlock procedure),
output a first indication including the unique pattern or sequence that identifying a type of the to-be-output state (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18),
output state information indicating the to-be-output state (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of), and 
output the period of time (Nagarajan: Abstract, [0016], [0028]-[0042], and FIG. 1: the user inputs 108 may include timestamps or other unique identifiers, and the application states 116 may include timestamps or other unique identifiers. The user input history module 114 may correlate the identifiers in the user inputs 108 with the identifiers in the application state data 116 to identify particular user inputs which correspond to particular application states 116. For example, the user input history module 114 may conclude that a particular user input corresponds to a particular application state if the timestamps associated with the particular user input and the particular application state differ from each other by no more than some predetermined maximum threshold amount (e.g., 1 millisecond, 1 second, or 10 seconds) and Guzik: [0040]: The metadata module 222 may tag the real-time data that is captured by the real-time data capture module 218, with metadata. In some examples, the metadata may relate to the real-time data or the portable recording device 202 itself. For example, the metadata that relates to the real-time data may include a time stamp and/or a date stamp associated with each instances of real-time data, or a GPS location of the portable recording device 202 at a point in time that the real-time data is captured , [0070], [0072]-[0073], and FIG. 5: the portable recording device 502 may be configured such that a double-click of the activation button 520 may initiate the capture of the real-time data, whereas, a long, double-click of the activation button 520 may aggregate a milestone indicator within the stream of real-time data. In yet another example, a short, double-click of the activation button 520 may indicate confirmation of a selection made by a user (i.e., category or sub-category selection, initiating or terminating the capture of real-time data). Any input form of user actuation (i.e., double-click or single-click, and/or a short-click or long-click) may be assigned to any user-initiated action performed by the portable recording device 502) via the network interface (Tobori: [0002], [0022]-[0025], [0054]-[0061], and FIG. 4 the network 42: An outline of an operation and processing performed by an engineering tool 41 according to the second embodiment is described here. Having recognized an occurrence of a certain error, a user connects the personal computer 12, which is the hardware in which the engineering tool 41 is installed, to the PLC 11 constituting the PLC system 40 (a first user operation). The PLC 11 to which the personal computer 12 is connected can be a PLC 11 on any of the networks 42) together with the output of the first indication and the output of the state information (Tobori: [0002], [0022]-[0027], [0054]-[0061], and FIG. 4 the network 42: The function screen is a screen corresponding to the function selected on the function selection screen 21. For example, when a diagnosis function is selected on the function selection screen 21, the engineering tool displays a diagnosis function screen 22 as the function screen. The user checks the error content, handling method, additional information, and the like on the diagnosis function screen 22 and appropriately corrects an erroneous part on an error-part correction screen. For example, when there is an error in a certain parameter, the engineering tool displays a parameter setting screen 23 as the erroneous part correction screen); and 
a generation source (Otomo: FIG. 1 the display unit 10) configured to:
exhibit the first indication including the unique pattern or sequence that identifies the type of the to-be-output state to the user (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18); and
exhibit the state information inciting the to-be-output state to the user (Otomo: [0007]-[0009],[0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device. That is, as shown in FIG. 3, the lamp C, which has been turned off, is turned on to display a state in which a mode switching operation is performed. Further, as shown in FIG. 4, the lamp D is lit in the state of being switched to the selection mode, and the segment 11 blinks (blinks) the item number in the state of being switched to the determination mode, and is switched to the execution mode. In this state, the decimal point segment 12 blinks to display the mode switching status. The lamp D can be switched on and off in two colors, for example, red and green. When the lamp D is lit in red, the state where the execution of the control function has failed and when it is lit in green, the control function is Show the successful execution of).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al. (Otomo – JP H096413 A) in view of Tobori et al. (Tobori – US 2016/0011578 A1), Nagarajan et al. (Nagarajan – US 2016/0259501 A1), Lu (Lu – US 2018/0283873 A1) and Guzik et al. (Guzik – US 2018/0131898 A1) and further in view of Slepov (Slepov – US 2011/0267191 A1).

As to claim 3, While the combination of Otomo, Tobori, Nagarajan, Lu, and Guzik discloses the identification information as information of the control function (Otomo: [0010]-[0011], [0012]-[0014], [0016]-[0017], and FIG. 3-4: That is, the operating device controls the control means 13 that controls the mode switching, the table 14 used for the control by the control means 13, the driver 15 that drives the segments 11 and 12 of the display means, and the lamps C and D. It has a driver 16 for driving and a driver 17 for driving the buzzer E, and causes the function executing means 18 of the control device to execute the control function set based on the operation of the switch keys A and B. The code number is stored in the table 14 in association with the item of the control function, and the control device 13 normally assigns the control function corresponding to the item number set based on the operation of the switch keys A and B to the function 18), the combination of Otomo, Tobori and Nagarajan does not explicitly disclose the apparatus according to claim 1, wherein the processor includes a pin appearance device that has a plurality of arranged pins that can protrude and outputs the first indication by causing only a pin arranged to correspond to the first indication protruding from among the plurality of pins.
However, it has been known in the art of identification information to implement the processor includes a pin appearance device that has a plurality of arranged pins that can protrude and outputs the first indication by causing only a pin arranged to correspond to the first indication protruding from among the plurality of pins, as suggested by Slepov, which discloses the processor includes a pin appearance device that has a plurality of arranged pins (Slepov: Abstract, [0027], [0043]-[0048], and FIG. 2-5: The Ethernet module 110 has a number of pins, leads, or interface lines 111 through which it is coupled to the connector jack 10, LEDs 16 (two controlled by network LED control lines 106, and two controlled by device LED control lines 107), as well as external (with respect to the Ethernet module 110) hardware 113) that can protrude and outputs the first indication by causing only a pin arranged to correspond to the first indication protruding from among the plurality of pins (Otomo: [0007]-[0009], [0014]-[0015], and FIG. 1: The status of mode switching by the above switch key operation and the correctness of the execution result of the control function are displayed by the lighting state of the segments 11 and 12 of the display means and the lighting states of the lamps C and D provided in the operating device and Slepov: Abstract, [0043]-[0048], and FIG. 2-5: The Ethernet module 110 has a number of pins, leads, or interface lines 111 through which it is coupled to the connector jack 10, LEDs 16 (two controlled by network LED control lines 106, and two controlled by device LED control lines 107), as well as external (with respect to the Ethernet module 110) hardware 113).
Therefore, in view of teachings by Otomo, Tobori, Nagarajan, Lu, Guzik and Slepov, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo, Tobori, Nagarajan, Lu, and Guzik to include the processor includes a pin appearance device that has a plurality of arranged pins that can protrude and outputs the first indication by causing only a pin arranged to correspond to the first indication protruding from among the plurality of pins, as suggested by Slepov. The motivation for this is to implement a known alternative connector for detecting status of a connector.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al. (Otomo – JP H096413 A) in view of Tobori et al. (Tobori – US 2016/0011578 A1), Nagarajan et al. (Nagarajan – US 2016/0259501 A1), Lu (Lu – US 2018/0283873 A1) and Guzik et al. (Guzik – US 2018/0131898 A1) and further in view of Floro (Floro – US 10,852,018 B1).

As to claim 9, Otomo, Tobori, Nagarajan, Lu, and Guzik disclose the imitations of claim 1 except for the claimed limitations of the apparatus according to claim 1, wherein the processor ends the outputting if an operation by a user is not received during predetermined first reference duration.
However, it has been known in the art of identification information to implement the processor ends the outputting if an operation by a user is not received during predetermined first reference duration, as suggested by Floro, which discloses the processor ends the outputting if an operation by a user is not received during predetermined first reference duration (Floro: column 11 lines 20- column 12 lines 2 and FIG. 4-8: If no operating parameter changes are detected within a predetermined no-activity timeout period, or in some systems when an "accept", "confirm" or "done" switch (not shown) is actuated or when a predefined sequence of switch actuations are performed to indicate no more input data is to be received (no at decision 412), the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes).
Therefore, in view of teachings by Otomo, Tobori, Nagarajan, Lu, Guzik and Floro, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the operation information display of Otomo, Tobori, Nagarajan, Lu, and Guzik to include the processor ends the outputting if an operation by a user is not received during predetermined first reference duration, as suggested by Floro. The motivation for this is to change/update input parameter based on a predetermined no-activity timeout period.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Choe et al., US 11,005,900 B2, discloses notification to all devices to update state.
Shmidt, US 10,045,297 B1, discloses increased time in a suspended state during network transmissions.
Bell et al., US 9,991,741 B1, discloses system for tracking and reporting status and usage information in a wireless power management system.
Kim et al., US 11,284,351 B2, discloses electronic device and operating method thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684